Citation Nr: 1510517	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a fungus infection of the lungs and blood stream with lung scarring, shortness of breath, fluid drainage from the brain, and joint pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini
INTRODUCTION

The Veteran had active military service from February 1960 to January 1964.  

The matter was originally before the Board of Veterans' Appeals (Board) following an appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  

In November 2011, the Board issued a decision that denied the Veteran's claim for benefits under the provisions of 38 U.S.C.A. § 1151 for a fungus infection of the lungs and blood stream with lung scarring, shortness of breath, fluid drainage from the brain, and joint pain.  

Thereafter, in September 2013, the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the undersigned VLJ during the March 2011 Board hearing.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  

In October 2013, the Veteran responded that he wished to have the November 2011 decision vacated and a new decision issued in its place.  The Veteran also requested a Board videoconference hearing.  Thereafter, in June 2014, the Board vacated its November 2011 decision.  

In December 2014, the Veteran testified a second time before the undersigned VLJ during a Board videoconference hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

As noted above, in December 2014 the Veteran testified before the undersigned VLJ during a Board videoconference hearing.  

In January 2015, the Board contacted the Veteran by letter.  The Board notified the Veteran that there had been problems with the digital recording of his hearing.  In particular, the letter noted the following:  

This concerns your [Board] Videoconference Hearing held in St. Petersburg, FL on 4 December 2014.  We regret to advise you that we are unable to produce a written transcript of the proceeding due [to] numerous inaudible information that was recorded in our Digital Audio Recording System (DARS).  

Although we can make a decision on the appellate record as it is, the Board would like to offer you the opportunity to testify at another hearing per 38 C.F.R. § 20.717.  

On February 25, 2015, the Board received a request from the Veteran to appear before a member of the Board during a Travel Board Hearing at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a member of the Board.  The RO should notify the Veteran and his representative of the date and time of the hearing.  Thereafter, the RO should return the claims folder to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



